Title: From John Adams to Joseph Bradley Varnum, 9 January 1809
From: Adams, John
To: Varnum, Joseph Bradley



Dear Sir
Quincy Jany. 9. 1809

The following comments were written, within a few days after the appearance in public of this
Text
“The Proclamation of the King of Great Britain requiring the return of his Subjects, the Seamen especially, from foreign Countries, to aid, in this hour of peculiar danger, in defence of their own. But it being an acknowledged Principle that every Nation has a right to the Service of its Subjects in time of War, that Proclamation could not furnish the slightest ground for an Embargo.”
Commentary
This partial Description has a tendency to deceive many, and no doubt has deceived thousands. It is concealing the Asp in a basket of Figs. The dangerous, alarming, and fatal part of the Proclamation is kept carefully out of Sight.
Proclamations of one kind are of immemorial usage. But the present one is the first of the kind. Proclamations of the first kind issued usually in the Beginning of a War, are, in Effect, but Simple Invitations to Subjects, who happen to be abroad to return home. To deny the right of the King to issue them, would be as unreasonable, as to deny his right to Send a card of Invitation to one of his Subjects to dine with him on St. George’s day. But in neither case is the Subject bound by Law to accept the Invitation. As it is natural to every human mind to Sympathise with its native Country when in distress or danger, it is well known that considerable Numbers of British commonly return home, from various foreign Countries in consequence of these Invitations by Proclamation. The British Ambassadors, Consuls, Agents, governors, and other officers, give the Proclamations a general Circulation, Stimulate the People to return, and continue many means to encourage and facilitate their passages.
All this is very well. All this is within the Rules of Modesty, Decency, Law and Justice. No reasonable Man will object to it. But none of these Proclamations, till this last, ever asserted a Right to take British Subjects by Force from the Ships of foreign Nations, any more than from the Cities and Provinces of foreign nations.
On the other hand it is equally clear, that British Subjects in foreign Countries are under no indispensable obligation of Religion, Morality, Law, or Policy to return in compliance with Such Proclamations. No penalty is annexed, by English Laws to any neglect; no, nor to any direct or formal Disobedience. Hundreds, in fact, do neglect, and disobey the Proclamations to one who complies with them. Thousands, who have formed Establishments and Settled Families, or become naturalized, or made Contracts, or inlisted on board Merchant Ships, or even Ships of War in foreign Countries pay no regard to these orders or invitations of their former Sovereign. Indeed all who have become naturalized in foreign Countries, or entered into contracts of any kind public or private with Governments or Merchant or Farmers or Manufactures have no right to return, untill they have fulfilled their Covenants and obligations.
The President of the U.S. has as legal authority to issue Similar Proclamations, and they would be as much respected by American Citizens all over the Globe. But every American would Say his Compliance was voluntary, and none, whose Engagement abroad were incompatible with compliance, would obey.
But “It is an Acknowledged Principle that every Nation has a Right to the Service of its Subjects, in time of War.” By whom is this Principle acknowledged? By no Man, I believe in the unlimited Sense in which it is here asserted. With certain qualifications and restrictions it may be admitted. Within the Realm and in his own dominions, The King has a right to the Service of his Subjects at Sea and on land, by voluntary Inlistment, and to Send them abroad upon foreign voyages Expeditions and Enterprises; but it would be difficult to prove the Right of any Executive authority of a free People to compel free Subjects, into Service by Conscriptions or Impressment, like galley Slaves, at the point of the Bayonette, or before the mouths of field artillery. Extream cases and imperious Necessities, it is said have no Laws: but such Extremities and Necessities must be very obvious, to the whole Nation, or free Men will not comply. Impressments to Seamen, from British Merchant Men, in port or at Sea, are no better than the Conscriptions of Soldiers by Napoleon, or Louis XIV who set him the Example. So much for that part of the Proclamation which the Text produces to public View: Now for the other part which it has artfully concealed.
The King not only commands his Subject to return, but he commands the officers of his Navy to Search the Merchant Ships of Neutrals, (meaning Americans, for it is not applicable to any others, nor intended to be applied to any others) and impress all British Seamen they find on board, without regard to any Allegations of Naturalization; without regard to any Certificates of Citizenship; without regard to any contracts, covenants or connections, they have formed with Captains or owners; and without regard to any marriages, Families or Children they may have in America. And in what Principle or Law is this founded? Is there any Law of God to Support it? Is there any Law of Nature to justify it? Is there any Law of England to authorize it? Certainly not. The Laws of England have no binding force, on board American Ships; no more than the Laws of China or Japan. The Laws of the United States alone, of which the Law of Nations is a part, have dominion over our Merchant Ships. In what Law then is it grounded? In the Law of Nations? It is a Counterfeit, foisted into that Law by this arbitrary, fraudulent Proclamation, for the first time. Such a Title as Impressment of Seamen was never found in any Code of Laws, Since the first Canoe was launched into the Sea. Not even in that of England. Whoever claims a Right must produce a Law to Support it. But this Proclamation attempts to transfer a pretended Right of impressing Seaman from their own Ships, which in truth is only an enormous abuse, to the Impressment of Seamen from foreign Nations, foreign ships, and foreign Subjects. The horror of this gross attempt; this affront to our understandings as well as Feelings; this contempt of our natural and national resentment of Injuries, as well as of our Sympathies with fellow Citizens and fellow Creatures, Suffering the vilest oppression under Inhumanity and Cruelty; could never have appeared in the World, had not the Spirits of Lord Bute and Lord George Germaine risen again at St. James’s.
It is in vain for Britons to Say These Men are the King’s Subjects. How are they the King’s Subjects? By British Laws. And what are British Laws to us, on the high Seas? No more, than the Laws of Otaheite. We Americans must Say, they are our fellow Citizens by our Laws. They have Sworn Allegiance to the United States. We have admitted them to all the Rights and Privileges of American Citizens, and by this admission have contracted with them, to Support and defend them in the Enjoyment of all Such Rights. Our Laws acknowledge no divine Right of Kings, greater than those of Subjects, or any indefensable duty of Subjects, more than that of Kings, to obedience. These Remnants of Feudal Tyranny, and Ecclesiastical Superstition, have been long Since exploded in America. The King claims them, to make them Slaves: The President of the United States claims them, as it is his duty to do by his office and his oath, not to enslave them, but to protect them, and preserve them free. Our Laws are as good as British Laws. Our Citizens have as good a Right to protection as British Subjects, and our Government is as much bound to afford it.
What is Impressment of Seamen? It is no better than what the Civilians call Plagiat, a Crime punishable with death by all Civilized Nations, as one of the most audacious and punishable offences against Society. It was so considered among the Hebrews. “He that Stealeth a Man, Shall surely be put to death and Selleth him, or if he be found in his hand, he Shall Surely be put to death.” Exodus 31.17. “If a Man be found Stealing any of his Brethren, then that thief Shall die.” Deuteronomy 24.3. The Laws of Athens like those of the Hebrews, condemned the Plagiary or Man Stealer to death, and the Laws of Rome, pronounced the Same Judgment against the same offense outrage.
But to descend from the Hebrews, Greeks, and Romans to the British. What is Impressment of Seamen in England, by their own Laws, in their own Ports, from their own Ships, within the four Seas, or any where on the high Seas? It is Said to be an usage—So were ship Money, Loans, and Benevolences, in the Reign of Charles the First: and arguments were used by his Courtiers, to prove their Legality, as plausible and conclusive as any that have been produced by Judge Foster in favor of Impressment. It is at best but an abuse, subsisting only by toleration and connivance, like the Practice in Holland of Kidnapping Men for Settlers or Servants in Batavia. It is in direct contradiction and violation of every Principle of English Liberty. It is a direct violation of Magna Charta, and the fifty five confirmations of it in Parliament; and a bold defiance of all the Ecclesiastical execrations against the violators of it. It is in direct violation of all their other Statutes, Bills and Petitions of Right as well as the Habeas Corpus Act. It deprives free Subjects of their Liberty, Property and often of their Lives, without alledging or pretending any accusation against them of any Crime or fault. It deprives them of the Trial by Jury and Subjects them to Scourges and death, by Martial Law, and the Judgments of Court Martial. It is a kind of civil War made upon innocent unoffending Subjects. It is said that in a general Impressment like that of Admiral Keppell it cost the Nation, in Cutters, Luggers, Press Gangs, and it might have been added in Nanny houses and Rendezvous of debauchery and Corruption , an hundred Pounds for every Man they obtained. The Practice is not avowed or acknowledged by the Nation. No Parliament ever dared to legitimate or Sanction it. No Court of Law ever dared to give a Judgment in favour of it. No Judge or Lawyer that ever I heard of, till Foster ever ventured to give a private opinion encourage it. Thurlow, when he was Chancellor, hazarded a saying to a committee of the City of London, that the Practice of Impressment of Seamen was legal. But the Committee answered him, respectfully but firmly, though in the presence of the King in Council “We acknowledge the high authority of your Lordship’s opinion, but We must declare that we are of a very different opinion.” And their answer appeared to be applauded by the Nation. Pressgangs are continually opposed and resisted at Sea, by the Sailors, whenever they have the means, or the least hope of escaping. Navy officers and Men are Sometimes killed, and there is no Inquisition for their blood. As little noise as possible is made about it. It is known to be justifiable homicide, to take the Life of an assailant, in the necessary defence of a Mans Liberty. There is not a Jury in England, who would find a Verdict of Murder or Manslaughter against any Sailor at Land or at Sea; who Should kill any one of a Press gang, in the necessary defence of his Liberty, from Impressment. Press gangs on Shore, are often resisted by the People, fired on, Some of them wounded and Sometimes killed. Yet no Inquisition is made for this. The Practice is held in abhorrence by the Men of Warsmen themselves. The Boatswain of the Rose Frigate, after the Acquittal of the four Irish Sailors who were prosecuted in a Special Court of Admiralty at Boston for killing a gallant and amiable Officer, Lieutenant Panton, said  “This is a kind of Work, in which I have been almost constantly engaged, for twenty years, i.e. in fighting with honest Sailors to deprive them of their Liberty. I always suspected that I ought to be hanged for it: but now I know it.”
Since I have alluded to this case it may not be amiss to recollect some other Circumstance of it. A Press Gang from the Rose, commanded by Lieutenant Panton, with a Midshipman and a number of ordinary Seamen, visited and Searched a Merchant Ship from Marblehead belonging to Mr Hooper, at Sea. The Lieutenant enquired, if any English, Irish, or Scotchmen were on board. Not satisfied with the answer he received, he proceeded to Search the Ship from Stem to Stern. At last he found four Irishmen retired and concealed in the Forepeake. With Swords and Pistols he immediately laid Seige to the Inclosure, and summoned the Men to Surrender. Corbett, who had the cool Intrepidity of a Nelson, reasoned, remonstrated and laid down the Law with the Precision of a Mansfield. “I know who you are. You are the Lieutenant of a Man of War, come with a Press gang to deprive me of my Liberty. You have no right to impress me. I have retreated from you, as far as I can. I can go no further. I and my Companions are determined to Stand upon our defence. Stand off.” The Sailors within and without employed their usual Language to each other, and the Midshipman in confusion fired a Pistol into the Forepeake and broke an arm of one of the four. Corbett who Stood at the Entrance was engaged in a Contest of Menaces and defiances with the Lieutenant. He repeated what he had before Said, and marking a Line with a Harpoon in the Salt with which the Ship was loaded, said “you are determined to deprive me of my Liberty, and I am determined to defend it. If you Step over that Line, I Shall consider it a proof that you are determined to impress me, and by the eternal God of Heaven you are dead Man,” “Aye! My Lad,” said the Lieutenant, “I have seen many a brave Fellow before now.” Taking his Snuff Box out of his Pocket and taking a Pinch of Snuff he very deliberately stepped over the Line and attempted to Seize Corbett. The latter drawing back his arm, and driving his Harpoon with all his Force cut off the Carotied Artery and jugular vein and laid the Lieutenant dead at his feet. The Rose Sent a Reinforcement to the Press gang, broke down the Bulkhead, Seized the four Irishmen and brought them to Tryal for Piracy and Murder. The Court consisted of Governor Bernard, Governor Wentworth, Chief Justice Hutchinson, Judge Auchmuty, Commodore Hood himself who then commanded all the Ships of War on the Station, now a Peer of the British Empire, and twelve or fifteen other Counsellors of Massachusetts, New Hampshire and Rhode Island. After the Trial, the President Governor Bernard, pronounced the Judgment of the Court, that the action of the Prisoners was Justifiable Homicide, & in this opinion the whole Court was unanimous. The sailor who was wounded in the arm brought an action against the Midshipman, and Commodore Hood himself interposed and made Compensation to the Sailor to his Satisfaction, after which the action was withdrawn.
Such was the Impressment of Seamen, as it stood by Law before our Revolution. The Author of my Text, then carries his Courtly Complaisance to the English Government, further than the Governors Barnard and Hutchinson and even than Lord Hood carried it, when We were a Part of the British Empire. He thinks that as every Nation has a Right to the Service of its Subjects, in time of War, the Proclamation of the King of Great Britain, commanding his Naval Officers to practice Such Impressments, on board, not the Vessells of his own Subjects, but of the United States, a foreign Nation could not furnish the Slightest ground for an Embargo! It is not necessary for me to say, that any thing could furnish a Sufficient ground for an Embargo for any long time; this I leave to the Responsibility of our President, Senators and Representatives in Congress. But I Say with Confidence that it furnished a Sufficient ground for a Declaration of War. Not the Murder of Pierce nor all the Murders on board the Chesapeake, nor all the other Injuries and Insults We have received from foreign Nations, atrocious as they have been, can be of such dangerous, lasting, and pernicious Consequence to this Country, as this Proclamation, if We have Servility enough to Submit to it.
What would the Author of my Text have advised? Would he counsel the President to Stipulate, in a Treaty with Great Britain that his Navy officers should forever hereafter have a Right to visit and Search all American Merchant Ships, and impress from them all English, Scotch and Irish Seamen? Will he be so good as to explain the Distinction between Ships of War and Merchant Ships? Are not Merchant Ships under the Jurisdiction and entitled to the Protection of the Laws of their Country, upon the high Seas, as much as Ships of War? Is not a Merchant Ship as much the Territory of the United States, as a Ship of War? Would the Author of my Text advise the President and Congress to acquiesce in Silence, under this Proclamation, and permit it to be executed forever hereafter? Would not such a tame and Silent acquiescence, as effectually yield the Point, and establish the Practice, if not the Law, as an express Stipulation in a Solemn Treaty? If the United States had as powerful a Navy as Great Britain, & Great Britain as feeble a force at Sea as ours, would he advise the President, either to concede the Principle by Treaty, or acquiesce in it in Silence? Does the Circumstance of great Power or great Weakness make any Alteration in the Principle or the Right? Should the Captain and Crew of an American Merchantman, resist a British Press Gang on the high Seas, and in defence of their Liberty, kill the Commander and all under him, and then make their escape, and after returning to Salem be prosecuted, would the Writer of my Text, as a Judge or a Juror give his Judgment for finding them guilty of Murder or Piracy?
Although the Embargo was made the Watchword in our late Elections the votes in our greatest Nurseries of Seamen, for Example in Salem, in Marblehead, in Barnstable, Sandwich and other Places on Cape Cod, in Nantucket and the Vineyard, and other places, Seemed to Shew, that our Seamen preferred to be embargoed rather than go to Sea to be impressed.
No doubt it will be Said that We have nothing to do with the question in England concerning the Legality or Illegality of Impressments. This, as long as they confine the Law and the Practice to their own Territory, to their own Ships and their own Seamen, is readily acknowledged. We Shall leave them, to justify their own usage, whether it is a mere abuse or a legitimate Custom, to their own Consciences, to their own Sense of Equity Humanity or Policy. But when they arrogate a Right, and presume in fact, to transfer this usurpation to foreign Nations, or rather to Americans, whom they presume to distinguish from all other foreign Nations, it becomes the Interest, the Right, and the dispensable duty of our government to enquire into the nature nefarious Nature of it in England, in order to expose the greater Turpitude of it when transferred to us; as well as to oppose and resist it to the Utmost of their Power, and it is equally the Duty of the People to support their government in Such opposition to the last Extremity.
Permit us now to enquire what will be the Effects of an established Law and practice of British Impressments of Seamen from American Ships, upon the Commerce, the Navigation and the Peace of the United States, and above all upon the hearts and Minds of our Seamen.
In considering those innumerable dangers from Winds and Seas, Rocks and Shoals, to which all Ships are exposed in their Voyages, the owner and Master must Sit down together, and in order to determine the number of Seamen necessary for their voyage, they must calculate the Chances of Impressment, and engage a Supernumerary List of Sailors, that they may be able to Spare as many as the British Lieutenant Shall please to take, and have enough left to Secure the Safety of the Ship and Cargo, and above all the Lives of the Master and Crew. They know not how many British Ships of War they may meet, nor how many Sailors, the Conscience of each Lieutenant may allow him to impress. For the Lieutenant is to be Judge, Jury, Sheriff and Gaoler to every Seaman in American Vessels. He is to try many important Questions of Law and of Fact. Whether the Sailor is a Native of America; Whether he has been lawfully naturalized in America. Whether he is an Englishman Scotchman or Irishman; Whether he emigrated to America before the Revolution or Since. Indeed, no Evidence is to be admitted of any Naturalization by our Laws, in any of the States Since the Revolution, if before. In Truth the Doctrine of the inherent and indefeasible Duty of Allegiance is asserted so peremptorily in the Proclamation, that the Lieutenant may think it his duty to impress every Man who was born in the British Dominions. It may be the opinion of this learned Judge, that the Connection between the King and Subject is So Sacred and divine, that Allegiance cannot be dissolved by any Treaty the King has made or even by any Act of Parliament. And this pious sentiment may Subject us all to Impressment at once. This however, en passant.
The Lieutenant is to order, the Captain of the Merchantman to lay before him a List of his Crew. He is then to command the Crew to be ordered or summoned or mustered, to pass in review before him. A Tribunal ought to be erected. The Lieutenant is to be the Judge, possessed of greater Authority than the Chief Justice of any of our States, or even than the Chief Justice of the United States. The Midshipman is to be Clerk, and the Boatswain, Sheriff or Marshal. And who are these Lieutenants? Commonly very young Gentlemen, the younger Sons of wealthy Families, who have procured their Commissions to give them an honourable Living, instead of putting them apprentices to Trade, Merchandize, Law, Physic or Divinity. Their Education, their Experience, their manners, their Principles are so well known, that I Shall Say nothing of them. Lord Keppell Said that he knew the Maxim of British Seamen to be “To do no right, and receive no Wrong.” The Principles of the officers I believe to be somewhat better. But in this they all Seem to agree; Officers and Men and their present Ministry seem to be of the Same opinion, that the world was made for the British Nation and that all Nature and Nations were created for the Dignity and omnipotence of the British Navy.
It is impossible to figure to ourselves in Imagination, this Solemn Tribunal and this venerable Judge, without Smiling: till the humiliation of our Country comes into our thought, and interrupts the Sense of Ridicule by the Tears of grief or Vengeance.
High on a Splendid Seat, which far outshone
Henleys gilt Tub, or Flecnoe’s Irish Throne
The Lieutenant examines the Countenance, the gate and air of every Seaman. Like the Sage of old, commands him to Speak, that he may know him. He pronounces his accent and Dialect to be that of the Scotch, Irish, West Country, Yorkshire, Welsh Jersey Guernsey Alderny or Lark. Many Native Americans are the descendants of Emigrants from all these Countries and retain a tincture of the Language and Pronunciation of their Fathers and Grandfathers. These will be decided to be The Kings Subjects. Many will be found to be Emigrants or Descendants of Emigrants from Germany, Holland, Sweden, France, Spain, Portugal or Italy. These will be adjudged by the Lieutenant not to be Native Americans. They will be thought to have no Friends in America who will care enough for them to make much Noise, and these will be impressed. If there Should be any Natives or Sons of Natives of any of the West India Islands, or of any part of the East Indias, where the King is Said to have thirty millions of Subjects, these must all be impressed, for Conquest confers the indelible Character of Subjects as well as Birth. But if neither English, Scotch, Irish, Welsh, Italian, German, Dutchman, Spaniard, Portuguese, East or West Indiaman is found, the Reverend Lieutenant will think, if he is prudent enough not to Say, “Jura negat sibi nata, nihil non arrogat armis. Our Ship is so weakly manned, that We cannot fight an Enemy; We cannot even navigate her in Safety in bad Weather. Procul a Jove, procul a fulmine—I will take as many Native Americans as I please. It will be long before I can be called to account. And at last I can Say that I Saved the King’s Ship, and perhaps beat a Frenchman, by the aid of this meritorious Impressment, and I am sure of Friends who will not only bring me off, but obtain promotion for me, even for this patriotic action.”
How many American Ships and Cargoes will be Sunk in the sea or driven on shore and wrecked, and lost: How many Masters and remaining Sailors will be buried in the ocean, for want of the assistance of the Men thus kidnapped and Stolen, no human foresight can calculate. It is however easy to predict that the Number must be very great. These Considerations it Seems have no Weight, in the Estimation of the British Ministry. Their Hearts are not taught to feel another’s Woe.
But all these Things the Captain and the owner of an American Merchant Ship must take into Consideration, and make the Subjects of calculation, before they can venture to Sea. In Short there Should be a Corporation erected in every State for the express Purpose of insuring against Impressment of Seamen. In a course of time and Experience the Chances might be calculated, So that the Insurers and Insured, might at a great expense be Secure. But the poor Sailors can never be Safe.
The Law must be Settled or remain unsettled. If Such Impressments are determined to be legal either by Treaty or by acquiescence in the King’s Proclamation, it will establish in the Minds of British Seamen a Pride of Superiority and a Spirit of domination, and in the Minds of American Seamen a consciousness of Inferiority and a Servile Spirit of Submission that Ages will not eradicate. If the Question is allowed to remain undetermined, American Seamen will fight in defence of their Liberty, whenever they See the Smallest prospect of escaping, and Sometimes when their is none. They will kill and be killed. Some will be punished for their resistance on board the British Man of War, and Some may be carried to Some British Port and there prosecuted for Piracy and Murder. This however, will Seldom, if ever, be done; for I still believe there is Sense and Justice enough in the British Nation and their Juries, to acquit any Seaman, American or British, who should kill a Press gang in defence of his Liberty. But if he Should escape and return to America, and, be here prosecuted, I will not believe there is a Judge or a Juror on the Continent, so ignorant of the Law, so dead to every Sense of Justice, so abandoned by every feeling of Humanity, as to find him guilty of any Crime, if it were proved that he had killed a dozen Press Gangs in defence of his Freedom. We Shall have a continual Warfare at Sea, like that lately at Canton, our Secretary of State’s office will be filled with Representations and Complaints. Our Nation will be held in a constant State of Irritation and Fermentation, and our government always distressed between their anxiety to relieve their Fellow Citizens and their Inability to Serve them.
A Republican who asserts the Duty of Jealousy, ought to Suspect that this Proclamation was dictated by a Spirit as hostile and malicious as it was insidious; for the determined purpose of depressing the Character of our Seamen. Take from a Sailor his Pride and his Courage and he becomes a poor Animal indeed; broken hearted dejected, depressed even below the Standard of other Men of his own level in Society. A habit of Fear will be established in his Mind. At the Sight of a British Man of War, A Panick will Seize him, his Spirits will Sink, and if it be only a Cutter or a Lugger, he will think of nothing but flight and Escape. What but the haughty Spirit of their Seamen, which has been encouraged and Supported for Ages by the Nation has given the British Navy its Superiority over the Navies of other Nations? “Who Shall dare to Set bounds to the Commerce and Naval Power of Great Britain,” is the magnificent Language of Defiance in Parliament and it vibrates and echoes through every heart in the Nation. Every British Sailor is made to believe himself the Master and Commander of the World. If the Right of Impressment is conceded by us in Theory or Practice our Seamen’s hearts will be broken; and every British Seaman will Say to every American Seaman as the Six Nations of Indians Said to the Southern Tribes whom they had conquered “We have put Petticoats on you.”
In such a case many would have too much reason to Say—Let us no longer rejoice for Independence or think of a Navy or free Commerce, no longer hope for any rank in the World; but bow our Necks again to the yoke of Great Britain.
If the Spirit of a Man should remain in our Sailors, they will Sometimes resist. Should a british Cutter demand to Search an American Merchant Ship of five hundred Tons burthen, armed as they Sometimes are, and have a right to be. The Commander of the Cutter calls for a muster of the Men, in order to impress Such as he in his Wisdom Shall judge to be British Subjects. Is it credible that the Captain and Crew of the Merchantman will Submit to Such usage? No He will Sink the Boat and the Cutter too, rather than be so insulted, and every American must applaud him for his Spirit.
Is this Right of Impressment, to be all on one Side, or is it to be reciprocal? British Modesty may say “it is an exclusive Priviledge, which We claim, assert, and will maintain, because it is necessary to Support our Dominion of the Seas, which is necessary to preserve a balance of Power in Europe against France and to prevent the French Emperour from Sending Fifty thousand Men to conquer the United States of America. All this will not convince American Seamen. They will answer, We think a ballance of Power on the Ocean as necessary as on the Continent of Europe. We thank you for your civility in kindly giving us hopes that you will defend us from the French Army of fifty thousand Men. But We are very willing to take our defence upon ourselves. If you have a Right to impress Seamen from our Ships, we have an equal Right to impress from yours. Should one of our gun boats meet a British East Indiaman, armed with fifty guns; the gunboat demands a Search for American Seamen: calls for the Muster Roll: commands the Men to pass in review before him; Would the East India Captain Submit? No, he would Sooner throw overboard the Press gang and run down the Gun boat.—Such will be the perpetual altercations between Britons and Americans at Sea, and lay an immoveable foundation of eternal hatred between the two Nations. The King’s Proclamation will be found as impolitic a Step as ever the Court of St. James’s has taken.
It is said in the Context “The British Ships of War, agreeably to a Right Claimed and exercised for ages; a Right claimed and exercised during the whole of the Administrations of Washington, of Adams, and of Jefferson, continue to take Some of the British Seamen found on board our Merchant Vessels, and with them a small Number of ours, from the Impossibility of always distinguishing Englishmen from the Citizens of the United States.”
We have before Seen what Sort of a Right to impress Men from their own Ships has been claimed, in what manner it has been exercised, and in what light it has been considered by the English Nation. It amounts to Right of getting their officers lawfully killed. But Surely no Right was ever before claimed, to impress Men from foreign Ships. If such a pretended Right was ever exercised, or in other Words if such a Crime was ever committed, I presume it would be no better proof of a legal Right, than a Robbery, Burglary or Murder committed on Shore would prove that Such Actions are innocent and lawful. To argue from Single Facts or a few Instances, to a general Law is a Sophistry too common with political Writers and is Sometimes imputable to Compilers of the Law of Nations. But none of them ever went to Such extravagance as this. No Claim or Pretension of any Right to Search foreign Vessels for Seamen, ever existed before our Revolution, and no Exercise of Such a Right ever prevailed Since, except Such as resemble the Exercises of the Right of committing Robbery, Burglary and Murder in Some of our Cities. No Ages have passed Since our Revolution. The Right was never asserted or claimed, till the late Proclamation of the King appeared: and that Proclamation, will make an epoch of disgrace and disaster to one Nation or the other, perhaps to both. From the Peace of 1783 to the Commencement of our government under the present National Constitution, whenever any American Seamen were impressed they were immediately demanded in the Name of the Old Congress, and immediately discharged without ever pretending to Such Right of Impressment. During the Administration of Washington, whenever Information was received of any Impressments immediate orders were Sent to demand the Men, and the Men were promised to be liberated. Washington Sent Captain Talbot to the West Indias as an Agent to demand Seamen impressed on board British Men of War. Talbot demanded them of the British Commanders, Captains, and Admirals and was refused. He went then on Shore, and demanded and obtained of the Chief Justice of the Island, Writs of Habeas Corpus, by Virtue of which the impressed Seamen were brought from the Kings Ships and Set at Liberty by Law, the Commander not daring to disobey the King’s Writ. During the Administration of Adams, the Secretary of States office can Shew what demands were made and the Success of them. The Remonstrances that were made in Consequence of positive Instructions and the Memorials presented at Court by our Minister were conceived in Terms as Strong as the English Language could furnish, without violating that respect and decorum which ought always to be preserved between Nations and governments even in Declarations of War. The Practice was asserted to be, not only incompatible with every Principle of Justice and every Feeling of Humanity, but wholly irreconcilable with all thoughts of a Continuance of Peace and Friendship between the two Nations. The Effect of the Memorial was an immediate Order to the Commander of the Navy, to liberate the demanded Men. I shall Say nothing of Mr Jefferson’s Administration, because the Negotiations already made public Sufficiently Show, that he has not been behind either of his Predecessors in his Zeal for the Liberty of American Seamen. During all this time Excuses and Apologies were made and Necessity was Sometimes hinted; but no Serious Pretension of Right was advanced. No; the first formal Claim was the King’s Proclamation. With what Propriety then can this be called a Right claimed and exercised for Ages, and during the whole of the Administrations of Washington, of Adams, and of Jefferson.
Is there any Reason why another Proclamation Should not Soon appear commanding all the officers of the Army in Canada & Nova Scotia to go over the Line and take by Force all the King’s Subjects they can find in our Villages. The Right would Stand upon the Same Principles: but there is this difference it would not be executed with so little danger.
I have the honor to be with Sentiments of Esteem and respect Sir your most obedient and humble ServantJohn Adams